Case 4:19-cv-00027-GKF-FHI\/| Document 1 Filed in USDC ND/OK on 01/16/19 Page 1 of 2

$%/

/
9

§/
§

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

Paul Leroy Wickham ) tr . 533 y _ »1
Plaimiir ) 1 9 CV 0 2 § GKF iiin
)
Vs. ) Case #
)
State of Oklahoma )
Judge earl Gibson ) F l L E D
Mike Hunter, et al. )
Judge Douglas L. Combs, et al. ) JAN 1 6 2019
Referee John Holden )
Director of OSBI Ricky Adams ) Ma"k C- MCC&r'it, C|erk
Defendams ) u.S. merch count

 

Petition and Complaint in the Nature of a Suit for Deprivation of
Federally Protected Rights, 42 USC 1983_
Claim that Damages can be Paid Under 42 USC 1983

 

The State of Oklahoma7 working in concert with Judge David L Combs, et al.

to conduct bodily harm to Leslie Dean Wickham to provoke damages against

Paul Leroy Wickham by using P.O. # 18-39 to chronically damage Paul Leroy

Wickham’S ability to provide health services to his father Which, under Title

21 Chapter 2 Section 93, is negligent to not provide health care to his dad. h
Paul Leroy Wickham was violated of his civil rights for promotion, to keep F-NO § poncij
him from providing for his father, t- o promote crimes and ”
punishment, to lay entrapment, and to get out of the violations that they have

committed under Title 21 Chapter2 Section 93_ TTT>Z 5 /9'§/(£§ </ § 20 j () ) \_ /`Qy 67

Leslie Dean Wickham, on January 14, 20197 was found by the side of the
road. While getting his mail, he had slipped and fell in the ditch. He laid there
overnight, with a wind chill factor of 22 degrees, from approximately 4:00 pm
on the 13th until January 147 2019 at 6:33 am when he was found. The State of
Oklahoma is negligent, along with Douglas L. Combs et al. along with John
Holden, and working in concert to commit crimes under Title 18 USC Section
242 by depriving Paul Leroy Wickham of rights and privileges

They are trying to provoke Paul Leroy Wickham into violating P.O_ # 18-39
to cover up their crimes.

‘?ee,% Pd
mammals

Case 4:19-cv-OOO27-GKF-FHI\/| Document 1 Filed in USDC ND/OK on 01/16/19 Page 2 of 2

4. Negligence under Title 21 Chapter 2 Section 93 - they are negligent, working
out of the color of law to provoke any unlawful activity under Title 18 Section
241-3, along with Judge Gibson and John Holden, State of Oklahoma,
Douglas L. Combs, et al.

5. Remedy sought:
$450,000 per day for each day P.O. # 18-39 is in place We are asking for
relief so care can be given to Leslie Dean Wickham from Paul Leroy
Wickham. Obviously the State recommendation was not fulfilled This is why
the damages we ask for, and the punishment will be rendered, under the
statutes that we have listed.

Sincerely yours to the Court7

Q»MM big/4 Date/~ /é ~QJ@/ §

P Neroy U:kham
/X-~~ wm »~ 3 ;2¢//

State of @[/Q éd/)VQ
County of ”

The foregoing document was acknowledged before me this /Q day of
_CZQ.Q__> ZO_ZZ - Q\*“N'E ,
` l c ‘0_-""` """-. ( ?;

Signature of Notary Public
My Commission Expires

 
 

’// OF' o\€ \\
l"’”/l)mm\\\\\°`

